Citation Nr: 1533948	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a timely substantive appeal was submitted to perfect an appeal of a July 2010 rating decision that granted an increased evaluation of 40 percent for a back disability, denied entitlement to service connection for a bilateral hip condition and irritable bowel syndrome, and denied entitlement to individual unemployability.

2.  Entitlement to an increased rating in excess of 40 percent for chronic lumbosacral strain (currently rated as lumbosacral strain with IVDS).

3.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral strain with IVDS.

4.  Entitlement to service connection for irritable bowel syndrome (claimed as a stomach condition), to include as secondary to medication prescribed for service-connected lumbosacral strain with IVDS

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2013 deferred rating decision and corresponding April 2013 notification that a VA Form 9 was not timely filed, and August 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On his February 2011 and January 2013 Form 9, Substantive Appeals, the Veteran requested a videoconference and travel Board hearing, respectively.  A hearing was scheduled for December 2014, however, in a November 2014 signed statement, the Veteran's representative stated that the Veteran waived his right to a hearing for his claims.  As a result, the Board finds the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d).

The Veteran submitted a VA Form 9 regarding the July 2010 rating decision, and in April 2013, the RO determined that he failed to timely perfect an appeal.  The Veteran submitted an NOD with the timeliness determination, and an SOC was issued in May 2014.  The Veteran submitted a VA Form 9 on the matter of timeliness in June 2014 and that issue was certified to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for lumbosacral sprain, entitlement to service connection for a bilateral hip condition and irritable bowel syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO issued a rating decision on July 20, 2010, and the Veteran filed a timely NOD. 

2. The RO mailed a copy of the SOC to the Veteran on October 24, 2012; and the Veteran's representative mailed a December 12, 2012 statement in lieu of a Form 9 stating that she had not received a copy of the SOC, followed by a substantive appeal signed and dated January 17, 2013.
 
3. In a March 2013 deferred rating decision, the RO closed the appeal as no Form 9 had been received.  On April 12, 2013, the Veteran's representative faxed a copy of the Form 9 dated January 17, 2013, which she claimed to have mailed on that date.  In addition, at some point the Veteran's representative submitted a December 12, 2012 statement in lieu of a Form 9.  This document is not date stamped and it is unclear when it was received by VA.

4. There is no indication that the December 12, 2012 statement or the Veteran's Form 9 substantive appeal were received by VA until a copy of such documents were purportedly resubmitted by her representative, which were seemingly received on April 12, 2013 by the RO, the date of the fax from the Veteran's representative - after expiration of the 60-day time limit following issuance of the October 2012 SOC.

CONCLUSION OF LAW

The 60-day timeliness requirement for filing a substantive appeal with respect to the claims of entitlement to an increased rating for lumbosacral strain, service connection for a bilateral hip condition and irritable bowel syndrome, and entitlement to TDIU is waived.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.302, 20.305 (2014); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of procedural history, the Veteran filed January 2010 and March 2010 claims which resulted in a July 2010 rating decision awarding an increased rating of 40 percent for chronic lumbosacral strain, and denied entitlement to service connection for a bilateral hip condition and irritable bowel syndrome, and denied entitlement to TDIU.  A timely NOD was filed by the Veteran in October 2010.  A SOC specific to entitlement to service connection for a bilateral hip condition was issued in December 2010, to which the Veteran perfected an appeal.

In a letter mailed on January 4, 2011, the Veteran was notified that the RO was in receipt of the NOD and his decision to have a Decision Review Officer (DRO) handle the remaining issues on appeal.  On October 23, 2012, the RO issued a SOC addressing the increased rating claim for chronic lumbosacral strain, service connection claim for irritable bowel syndrome, and TDIU claim.  In an accompanying letter, the Veteran was notified that he was required to perfect his appeal within 60 days from the date of the letter or, within the remainder, if any, of the one-year period from the July 2010 decision giving rise to the appeal.  The Veteran's VA Form 9 substantive appeal, which was dated January 17, 2013, was apparently received by the RO on April 12, 2013, outside the time period prescribed in the RO's October 23, 2012 letter.  Even had the January 17, 2013, Form 9 substantive appeal been received on that date, it would have been outside of the prescribed 60 day period.  The Veteran' representative has submitted a letter dated December 12, 2012, which stated that Veteran sought to appeal the October 23, 2012 SOC and that the representative had not yet received the SOC.  

In March 2013, the RO issued a new decision in which it determined that the Veteran's VA Form 9 substantive appeal was untimely.  The RO notified the Veteran of this in an April 24, 2013 letter.  On those grounds, the RO determined that the July 2010 decision was final.  The RO issued a May 2014 SOC with respect to the timeliness of the Veteran's Form 9.  The Veteran submitted a June 2014 Form 9 substantive appeal to this decision.  

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final. However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

In an April 2013 statement from the representative, interpreted as an NOD to the March 2013 rating decision, the representative asserts that she appealed the October 2012 SOC with the December 2012 statement previously noted.  In addition, she asserts that she the mailed the January 2013 Form 9 on that date.

The Board notes that the Veteran and his representative have not provided any evidence in support of the representative's assertions, such as a postmarked envelope.  In addition, the Board notes that the documents of record, specifically the December 2012 statement, do not contain date stamps of receipt, so it is impossible to determine when that document was actually received by VA.  Nonetheless, the Board finds that the assertions of the Veteran and his representative are plausible on their face, particularly in the absence of any contrary evidence and the fact that December 2012 statement would have constituted a timely appeal in lieu of a VA Form 9, and the January 2013 Form 9 would have only been late by a relatively short period of time.  In view of the foregoing, the Board exercises its broad discretion to waive the timeliness requirement for the Veteran's substantive appeal in this case.


ORDER

The regulatory timeliness requirements as to the Veteran's January 2013 Form 9 substantive appeal with respect to the July 2010 rating decision are waived.


REMAND

As noted, the Board has waived the requirement that a timely substantive appeal be filed in response to the October 2012 SOC regarding entitlement to an increased rating for chronic lumbosacral strain, entitlement to service connection for irritable bowel syndrome, and entitlement to TDIU.  As a preliminary matter, the Board notes that additional information and evidence has been received since the issuance of the October 2012 SOC pertaining to those issues.  While the issues of increased rating for chronic lumbosacral strain and TDIU have been adjudicated separately since then, the Board finds that remand of all issues is appropriate to ensure avoidance of any potential prejudice to the Veteran in that regard by proceeding to address the merits of his claims at this time, by affording the Veteran an opportunity to identify and submit, and/or request VA's assistance in obtaining, any additional information or evidence relevant to the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Even if the Veteran and his representative have no more evidence to submit, the Board finds that each issue must be remanded for the following reasons.

Increased Rating for Lumbosacral Strain with IVDS

The Veteran's most recent VA back examination was in July 2013, which led to a November 2013 rating decision continuing a 40 percent evaluation, but recharacterizing the disability as lumbosacral strain with IVDS. The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Since that examination, the Veteran has not directly asserted that his back condition has worsened.  However, the Board finds that there is a discrepancy in the record as to the severity of the Veteran's back condition, to include the Veteran's continued assertion that his service-connected disabilities, to include his back, render him unemployable.  As a result, the Board finds that the evidence of record suggests a possible worsening of his back.  From a practical perspective, the Board finds that a new VA back examination will ultimately be necessary in order to adjudicate his TDIU claim.  

Service Connection for Bilateral Hip Condition

The Board finds the July 2009 VA examination and corresponding opinion with respect to the Veteran's claimed bilateral hip condition to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A July 2010 treatment record documents a history of bilateral labrum tears in the Veteran's hips.  The July 2009 VA examiner did not address this history in his opinion, and as a result, the Board finds that remand for a new examination, or if appropriate, an addendum opinion, is necessary. 

Service Connection for Irritable Bowel Syndrome

The Board finds the July 2010 VA examination and corresponding opinion regarding the Veteran's claimed irritable bowel syndrome to be inadequate.  Barr, supra.  The examiner provides no rationale behind his conclusion other than there is "no medical evidence."  This is a blanket statement, and the examiner should address the symptoms of the Veteran's IBS with respect to the known side effects of the Veteran's medication.

TDIU

With respect to the Veteran's TDIU claim, the Board finds that a new examination is necessary in order to clarify an apparent discrepancy in the evidence of record.  Specifically, the Board notes an April 2011 VA psychiatric examination in which the examiner states the Veteran is unable to work because of his back condition.  As this was a physiatric examination, it is unclear if this an assertion of the Veteran or an actual medical opinion.  Additionally, the Veteran's July 2013 VA examiner states that the back condition results in decreased range of motion and difficulty standing and walking for long periods of time, leaving open the possibility of sedentary employment.  Thus, the Board finds that a new VA examination to clarify the impact of the Veteran's service-connected disabilities on his employment is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence and argument in support of his claims on appeal.

Request that the he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  If any records of identified treatment are found to be unavailable, this should be noted in the claims file and the Veteran should be advised of such.

2.  Schedule the Veteran for a VA lumbar spine examination in order to determine the current level of severity of his lumbar spine condition.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disorder, other than those conditions already service-connected, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's lumbar spine disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed bilateral hip disorder.  It is up to the discretion of the examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed bilateral hip disorder is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed bilateral hip disorder was caused by, or is aggravated by any service-connected disability.

If any service-connected disability aggravates (i.e., permanently worsens) the Veteran's bilateral hip disorder the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) ; Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should address the Veteran's reported history of bilateral hip labrum tear and reconcile any contrary medical evidence of record.  

4.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's irritable bowel syndrome.  It is up to the discretion of the examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's irritable bowel syndrome is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's irritable bowel syndrome was caused by, or is aggravated by any service-connected disability, to include medication taken for the Veteran's service-connected back condition.

If any service-connected disability aggravates (i.e., permanently worsens) the Veteran's irritable bowel syndrome, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should specifically address the potential side effects of the Veteran's medication for his service-connected back condition.

5.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine the impact of his service-connected disabilities on his employability.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) should provide information concerning the functional impairment resulting from the service-connected disabilities that may affect the ability to function and perform tasks in a work setting.. 

A complete rationale for any opinion offered must be provided.  The examiner should address any relevant medical evidence of record, to include the April 2011 and July 2013 VA examinations.

6.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


